UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-8625 READING INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 500 Citadel Drive, Suite 300 Commerce, CA (Address of principal executive offices) 95-3885184 (I.R.S. Employer Identification Number) 90040 (Zip Code) Registrant’s telephone number, including Area Code:(213) 235-2240 Securities Registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A Nonvoting Common Stock, $0.01 par value NYSE Alternext US Class B Voting Common Stock, $0.01 par value NYSE Alternext US Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No þ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes ¨No þ Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for shorter period than the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K of any amendments to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer þNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of March 16, 2009, there were 20,987,115 shares of Class A Non-voting Common Stock, par value $0.01 per share and 1,495,490 shares of Class B Voting Common Stock, par value $0.01 per share, outstanding.The aggregate market value of voting and nonvoting stock held by non-affiliates of the Registrant was $127,928,176 as of June 30, READING INTERNATIONAL, INC. ANNUAL REPORT ON FORM 10-K YEAR ENDED DECEMBER 31, 2008 INDEX PART I 1 Item 1 – Our Business 1 Item 1A – Risk Factors 9 Item 1B - Unresolved Staff Comments 15 Item 2 – Properties 16 Item 3 – Legal Proceedings 22 Item 4 – Submission of Matters to a Vote of Security Holders 25 PART II 26 Item 5 – Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6 – Selected Financial Data 27 Item 7 – Management’s Discussions and Analysis of Financial Condition and Results of Operations 30 Item 7A – Quantitative and Qualitative Disclosure about Market Risk 53 Item 8 – Financial Statements and Supplementary Data 54 Report of Independent Registered Public Accountants 55 Consolidated Balance Sheets as of December 31, 2008 and 2007 56 Consolidated Statements of Operations for the Three Years Ended December 31, 2008 57 Consolidated Statements of Stockholders’ Equity for the Three Years Ended December 31, 2008 58 Consolidated Statements of Cash Flows for the Three Years Ended December 31, 2008 59 Notes to Consolidated Financial Statements 60 Schedule II – Valuation and Qualifying Accounts 104 Item 9 – Change in and Disagreements with Accountants on Accounting and Financial Disclosure 105 Item 9A — Controls and Procedures 106 PART III 108 PART IV 109 Item 15 – Exhibits, Financial Statement Schedules 109 SIGNATURES 147 Table of Contents PART I Item 1 – Our Business General Description of Our Business Reading International, Inc., a Nevada corporation (“RDI”), was incorporated in 1999 incident to our reincorporation in Nevada.Our Class A Nonvoting Common Stock (“Class A Stock”) and Class B Voting Common Stock (“Class B Stock”) are listed for trading on the NYSE Alternext US under the symbols RDI and RDI.B.Our principal executive offices are located at 500 Citadel Drive, Suite 300, Commerce, California 90040.Our general telephone number is (213) 235-2240 and ourwebsite iswww.readingrdi.com.It is our practice to make available free of charge on our website our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Sections 13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after we have electronically filed such material with or furnished it to the Securities and Exchange Commission.In this Annual Report, we from time to time use terms such as the “Company,” “Reading” and “we,” “us,” or “our” to refer collectively to RDI and our various consolidated subsidiaries and corporate predecessors. We are an internationally diversified company principally focused on the development, ownership and operation of entertainment and real property assets in the United States, Australia, and New Zealand.Currently, we operate in two business segments: (1) Cinema Exhibition, through our58 multiplex theatres, and (2) Real Estate, including real estate development and the rental of retail, commercial and live theatre assets. We believe that these two business segments can complement one another, as the comparatively consistent cash flows generated by our cinema operations can be used to fund the front-end cash demands of our real estate development business. At December 31, 2008, the book value of our assets was approximately $370.1 million; and as of that same date, we had a consolidated stockholders’ book equity of approximately $65.8 million.Calculated based on book value, approximately $135.9 million of our assets relate to our cinema activities and approximately $209.3 million of our assets relate to our real estate activities.At December 31, 2008, the allocation between our cinema assets and our non-cinema assets was approximately 37% and 63%, respectively. For additional segment financial information, please see Note 22 – Business Segments and Geographic Area Information to our 2008 Consolidated Financial Statements. Recognizing that we are part of a world economy, we have concentrated our assets in three countries: the United States, Australia and New Zealand.We currently have approximately 38% of our assets (based on net book value) in the United States, 44% in Australia and 18% in New Zealand compared to 22%, 53% and 25% at the end of -1- Table of Contents 2007.For 2008, our gross revenues in these jurisdictions were $99.8 million, $67.8 million, and $23.7 million, respectively, compared to $31.2 million, $57.8 million and $24.4 million for 2007.The principal reason for these changes was the acquisition of the Consolidated circuit in Hawaii and the California multiplex cinemas and the declining value of the Australian and New Zealand dollars as compared to the US dollar, as discussed earlier. For additional financial information concerning the geographic distribution of our business, please see Note 22 – Business Segments and Geographic Area Information to our 2008 Consolidated Financial Statements. While we do not believe the cinema exhibition business to be a growth business at this time, we do believe it to be a business that will likely continue to generate fairly consistent cash flows in the years ahead even in a recessionary or inflationary environment.This is based on our belief that people will continue to spend some reasonable portion of their entertainment dollar on entertainment outside of the home and that, when compared to other forms of outside the home entertainment, movies continue to be a popular, and competitively priced option.However, since we believe the cinema exhibition business to be a mature business with most markets either adequately screened or over-screened, we see our future asset growth coming more from our real estate development activities and from the acquisition of existing cinemas rather than from the development of new cinemas.Over time, we anticipate that our cinema operations will become increasingly a source of cash flow to support our real estate oriented activities, rather than a focus of growth, and that our real estate activities will, again, over time become the principal thrust of our business.We also, from time to time, invest in the shares of other companies, where we believe the business or assets of those companies to be attractive or to offer synergies to our existing entertainment and real estate businesses.Also, in the current environment, we intend to be opportunistic in identifying and endeavoring to acquire undervalued assets, particularly assets with proven cash flow and which we believe to be resistant to current recessionary trends. Consistent with this philosophy, on February 22, 2008 we acquired fifteen leasehold cinemas representing a total of 181 screens for $70.2 million.These cinemas are located in Hawaii and California and, since the acquisition date through to December 31, 2008 produced gross revenues of $66.9 million.This acquisition was financed, principally with a combination of institutional and seller financing totaling $71.0 million.The purchase price is subject to downward adjustment depending upon future circumstances, up to a maximum possible downward adjustment of $21.0 million. On September 16, 2008, we entered into a sale option agreement to sell our Auburn real estate property and cinema for $28.5 million (AUS$36.0 million).The sale option agreement calls for an initial option payment of $948,000 (AUS$1.2 million), received on the agreement date, and four option installment payments of $316,000 (AUS$400,000), $316,000 (AUS$400,000), $316,000 (AUS$400,000), and $948,000 (AUS$1.2 million) payable over the subsequent 9 months.As of December 31, 2008, we have received $1.3 million (AUS$1.6 million) in payments associated with this option agreement.The option comes to term on November 1, 2009 at which time the balance of $25.6 million (AUS$32.4 million) is due and payable.At any time during the 13-month option, the buyer may decline to move further in the sale process resulting in a forfeiture of all previous option payments. During 2008, we have acquired or entered into agreements to acquire four contiguous properties in Brisbane, Australia, of approximately 50,000 square feet, which we intend to develop.The aggregate purchase price of these properties is $10.1 million (AUS$13.7 million), of which $2.5 million (AUS$2.8 million) relates to the three properties that have been acquired and $7.6 million (AUS$10.9 million) relates to the one property that is under contract to be -2- Table of Contents acquired.Our obligation to close on the fourth property is subject to certain conditions (which we may waive) including a rezoning of certain of the four properties. Historically, we have endeavored to match the currency in which we have financed our development with the jurisdiction within which these developments are located.However, in February 2007 we broke with this policy and privately placed $50.0 million of 20-year Trust Preferred Securities, with dividends fixed at 9.22% for the first five years, to serve as a long term financing foundation for our real estate assets and to pay down our New Zealand and Australia Dollar denominated debt.Although structured as the issuance of trust-preferred securities by a related trust, the financing is essentially the same as an issuance of fully subordinated debt: the payments are tax deductible to us and the default remedies are the same as debt. However, during the first quarter of 2009, we took advantage of current market illiquidity for securities such as our Trust Preferred Securities to repurchase $22.9 million in face value of those securities for $11.5 million.In addition, in December 2008 we secured a waiver of all financial covenants with respect to our Trust Preferred Securities for a period of nine years, in consideration of the payment of $1.6 million, consisting of an initial payment of $1.1 million and a contractual obligation to pay $270,000 in December 2011 and $270,000 in December 2014.In the event that the remaining payments are not made, the only remedy is the termination of the waiver.Because of this transaction, we once again have substantially matched the currency in which we have financed our developments with the jurisdictions in which these developments are located. In summary, while we do have operating company attributes, we see ourselves principally as a hard asset company and intend to add to shareholder value by building the value of our portfolio of tangible assets including both entertainment and other types of land, brick, and mortar assets.We are endeavoring to maintain a reasonable asset allocation between our domestic and overseas assets and operations, and between our cash generating cinema operations and our cash consuming real estate development activities.We believe that by blending the cash generating capabilities of a cinema company with the investment and development opportunities of a real estate development company, we are unique among public companies in our business plan. At December 31, 2008, our principal assets included: · interests in 56 cinemas comprising some 459 screens; · fee interests in four live theatres (the Union Square, the Orpheum and Minetta Lane in Manhattan and the Royal George in Chicago); · fee ownership of approximately 1.2 million square feet of developed commercial real estate, and approximately 15.3 million square feet of land (including approximately 5.3 million square feet of land held for development), located principally in urbanized areas of Australia, New Zealand and the United States; and · cash, cash equivalents and investments in marketable securities aggregating $34.0 million. Our Cinema Exhibition Activities and Business General We conduct our cinema operations on four basic and rather simple premises: · first, notwithstanding the enormous advances that have been made in home entertainment technology, humans are essentially social beings, and will continue to want to go beyond the home for their entertainment, provided that the they are offered clean, comfortable and convenient facilities, with state of the art technology; · second, cinemas can be used as anchors for larger retail developments and our involvement in the cinema business can give us an advantage over other real estate developers or redevelopers who must identify and negotiate exclusively with third party anchor tenants; · third, pure cinema operators can get themselves into financial difficulty as demands upon them to produce cinema based earnings growth tempt them into reinvesting their cash flow into increasingly marginal cinema sites.While we believe that there will continue to be attractive cinema acquisition opportunities in the future, and believe that we have taken advantage of one such opportunity through our -3- Table of Contents purchase of Consolidated Cinemas, we do not feel pressure to build or acquire cinemas for the sake of simply adding on units.We intend to focus our cash flow on our real estate development and operating activities, to the extent that attractive cinema opportunities are not available to us; and · fourth, we are never afraid to convert an entertainment property to another use, if there is a higher and better use of our property, or to sell individual assets, if we are presented with an attractive opportunity. Our current cinema assets are as set forth in the following chart: Wholly Owned Consolidated1 Unconsolidated2 Managed3 Totals Australia 18 cinemas 135 screens 3 cinemas 16 screens 1 cinema4 16 screens None 22 cinemas 167 screens New Zealand 9 cinemas 48 screens None 3 cinemas5 16 screens None 12 cinemas 64 screens United States 21 cinemas 222 screens 1 cinema6 6 screens None 2 cinemas 9 screens 24 cinemas 237 screens Totals 48 cinemas 405 screens 4 cinemas 22 screens 4 cinemas 32 screens 2 cinemas 9 screens 58 cinemas 468 screens 1 Cinemas owned and operated through consolidated, but not wholly owned subsidiaries. 2 Cinemas owned and operated through unconsolidated subsidiaries. 3 Cinemas in which we have no ownership interest, but which are operated by us under management agreements. 4 33.3% unincorporated joint venture interest. 5 50% unincorporated joint venture interests. 6 The Angelika Film Center and Café in Manhattan is owned by a limited liability company in which we own a 50% interest with rights to manage. We focus on the ownership and operation of three categories of cinemas: · first, modern stadium seating multiplex cinemas featuring conventional film product; · second, specialty and art cinemas, such as our Angelika Film Centers in Manhattan and Dallas and the Rialto cinema chain in New Zealand; and · third, in some markets, particularly small town markets that will not support the development of a modern stadium design multiplex cinema, conventional sloped floor cinemas. We also offer premium class seating and amenities in certain of our cinemas and are in the process of converting certain of our exiting cinemas to provide this premium offering. Although we operate cinemas in three jurisdictions, the general nature of our operations and operating strategies do not vary materially from jurisdiction to jurisdiction.In each jurisdiction, our gross receipts derive essentially for box office receipts, concession sales, and screen advertising.Our ancillary revenues derive principally from theatre rentals (for example, for film festivals and special events), ancillary programming (such as concerts and sporting events) and internet advertising and ticket sales. Our cinemas derive approximately 70.4% of their 2008 revenues from box office receipts.Ticket prices vary by location, and provide for reduced rates for senior citizens and children. Show times and features are placed in advertisements in local newspapers and on our various websites.In the United States, film distributors may also advertise certain feature films in various print, radio and television -4- Table of Contents media, as well as on the internet and those costs are generally paid by distributors.In Australia and New Zealand, the exhibitor typically pays the costs of local newspaper film advertisements, while the distributors are responsible for the cost of any national advertising campaign. Concession sales account for approximately 25.1% of our total 2008 revenues.Although certain cinemas have licenses for the sale and consumption of alcoholic beverages, concession products primarily include popcorn, candy, and soda. Screen advertising and other revenues contribute approximately 4.5% of our total 2008 revenues.With the exception of certain rights that we have retained to sell to local advertisers, generally speaking, we are not in the screen advertising business and have contracted with a national screen advertising company to provide such advertising for us. In New Zealand, we also own a one-third interest in Rialto Distribution.Rialto Distribution, an unincorporated joint venture, is engaged in the business of distributing art film in New Zealand and Australia.The remaining 2/3 interest is owned by the founders of the company, who have been in the art film distribution business since Management of Cinemas With two exceptions, we manage all of our cinemas ourselves with executives located in Los Angeles, Manhattan, Melbourne, Australia, and Wellington, New Zealand.Approximately 1,918 individuals were employed (on a full time or part time basis) in our cinema operations in 2008.Our three New Zealand Rialto cinemas are owned by a joint venture in which Reading New Zealand is a 50% joint venture partner.While we are principally responsible for the booking of the cinemas, our joint venture partner, SKY City Cinemas, manages the day-to-day operations of these cinemas.In addition, we have a 1/3 interest in a 16-screen Brisbane cinema.Greater Union manages that cinema. Licensing/Pricing Film product is available from a variety of sources ranging from the major film distributors such as Columbia, Disney, Buena Vista, DreamWorks, Fox, MGM, Paramount, Warner Bros, and Universal, to a variety of smaller independent film distributors such as Miramax.In Australia and New Zealand, some of those major distributors distribute through local unaffiliated distributors.The major film distributors dominate the market for mainstream conventional films.Similarly, most art and specialty films come from the art and specialty divisions of these major distributors, such as Fox’s Searchlight and Miramax.Generally speaking, film payment terms are based upon an agreed upon percentage of box office receipts which will vary from film to film as films are licensed in Australia, New Zealand and the United States on a film-by-film, theatre by theatre basis. While in certain markets film may be allocated by the distributor among competitive cinemas, typically in the markets in which we operate, we have access to all conventional film products.In the art and specialty markets, due to the limited number of prints available, we from time to time are unable to license all of the films that we might desire to play.In summary, while in some markets we are subject to film allocation, on the whole, access to film product has not in recent periods been a major impediment to our operations. Competition In each of the United States, Australia, and New Zealand, film patrons typically select the cinema that they are going to go to first by selecting the film they want to see, and then by selecting the cinema in which they would prefer to see it.Accordingly, the principal factor in the success or failure of a particular cinema is access to popular film products.If a particular film is only offered at one cinema in a given market, then customers wishing to see that film will, of necessity, go to that cinema.If two or more cinemas in the same market offer the same film, then customers will typically take into account factors such as the relative convenience and quality of the various cinemas.In many markets, the number of prints in distribution is less than the number of exhibitors seeking that film for that market, and distributors typically take the position that they are free to provide or not provide their films to particular exhibitors, at their complete and absolute discretion. -5- Table of Contents Competition for films can be intense, depending upon the number of cinemas in a particular market.Our ability to obtain top grossing first run feature films may be adversely impacted by our comparatively small size, and the limited number of screens we can supply to distributors.Moreover, because of the dramatic consolidation of screens into the hands of a few very large and powerful exhibitors such as Regal and AMC, these mega exhibition companies are in a position to offer distributors access to many more screens in major markets than we can.Accordingly, distributors may decide to give preferences to these mega exhibitors when it comes to licensing top grossing films, rather than deal with independents such as ourselves.The situation is different in Australia and New Zealand where typically every major multiplex cinema has access to all of the film currently in distribution, regardless of the ownership of that multiplex cinema. Once a patron has selected the film, the choice of cinema is typically impacted by the quality of the cinema experience offered weighed against convenience and cost.For example, most cinema patrons seem to prefer a modern stadium design multiplex, to an older sloped floor cinema, and to prefer a cinema that either offers convenient access to free parking (or public transport) over a cinema that does not.However, if the film they desire to see is only available at a limited number of locations, they will typically chose the film over the quality of the cinema and/or the convenience of the cinema.Generally speaking, our cinemas are modern multiplex cinemas with good and convenient parking.As discussed further below, the availability of 3D or digital technology can also be a factor in the preference of one cinema over another. The film exhibition markets in the United States, Australia, and New Zealand are to a certain extent dominated by a limited number of major exhibition companies.The principal exhibiters in the United States are Regal (with 6,801 screens in 552 cinemas), AMC (with 4,628 screens in 309 cinemas), Cinemark (with 3,742 screens in 293 cinemas), and Carmike (with 2,276 screens in 250 cinemas).At the present time, we are the 13th largest exhibitor with 1% of the box office in the United States with 222 screens in 21 cinemas. The principal exhibitors in Australia include a joint venture of Greater Union and Village (GUV) in certain suburban multiplexes.The major exhibitors control approximately 68% of the total cinema box office: Village/Greater Union/Birch Carroll and Coyle 45% and Hoyts Cinemas (“Hoyts”) 21%.Greater Union has 243 screens nationally; Village 218 screens; Birch Carroll & Coyle (a subsidiary of Greater Union) 230 screens and Hoyts 333 screens.By comparison, our 151 screens represent approximately 6% of the total box office. The major players in New Zealand are Sky Cinemas with 94 screens nationally, Reading with 59 screens (not including partnerships), and Hoyts with 61 screens.The major exhibitors in New
